                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION

WAUKEEN JOHNSON                                                                           PLAINTIFF

VS.                                       4:20-CV-00109-BRW

DOES                                                                                     DEFENDANTS

                                                   ORDER

          Plaintiff Waukeen Johnson (“Plaintiff”), in custody at the W.C. Dub Brassell Adult

Detention Center, filed this case pro se alleging violations of his rights.1 On February 26, 2020, I

directed Plaintiff to pay the $400 filing fee or file a motion to proceed in forma pauperis and to

file an amended complaint specifying whom he wishes to sue in this action and setting out

specific facts about each named defendant, as well as explaining how he was personally harmed.2

I advised Plaintiff that failure to do so would result in the dismissal of his case.3 Plaintiff has

failed to file a motion to proceed IFP or an amended complaint or otherwise respond to my

February 26, 2020 Order. Accordingly, Plaintiff’s complaint is DISMISSED without prejudice.4

          IT IS SO ORDERED this 8th day of April, 2020.



                                                   Billy Roy Wilson____________
                                                   UNITED STATES DISTRICT JUDGE


1
  Plaintiff was notified of his responsibility to comply with the Local Rules of the Court,
including Rule 5.5(c)(2):

          It is the duty of any party not represented by counsel to promptly notify the Clerk
          and the other parties to the proceedings of any change in his or her address, to
          monitor the progress of the case, and to prosecute or defend the action diligently.
          A party appearing for himself/herself shall sign his/her pleadings and state his/her
          address, zip code, and telephone number. If any communication from the Court to
          a pro se plaintiff is not responded to within thirty (30) days, the case may be
          dismissed without prejudice. Any party proceeding pro se shall be expected to be
          familiar with and follow the Federal Rules of Civil Procedure.
2
    Doc. No. 3.
3
    Id.
4
    Local Rule 5.5(c)(2).
